DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 06/24/2022, claims 1, 10 and 19 have been amended. Applicant further amended the title to improve the descriptiveness as previously objected to it; hence the objection to the specification has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2014/0042984) in view of Wu (CN109066884). 
With respect to claims 1, 2, 10-11 and 19, Yamada discloses a charging control method/apparatus that is applied to an electronic device having a first circuit board (Fig. 3, 194), a second circuit board (Fig. 3, 195), that is provided on the first circuit board, and a charge pump having 5at least two charge pump provided on the first circuit board (See Fig. 3, 174: Para. # 0020, 0027), that are connected in parallel with at least two charge pump chips provided on the second circuit board (Fig. 3, 196), 

    PNG
    media_image1.png
    681
    945
    media_image1.png
    Greyscale

the charging control method comprising: controlling one charge pump chip on the first circuit board and at least one charge pump chip on the second circuit board to simultaneously be in a working state (Fig. 3, 196; Para. # 0057-0059); and 10switching any charge pump chip on the first circuit board with a temperature lower than a set threshold to the working state when a temperature of the charge pump chip in the working state on the first circuit board is higher than the set threshold (Para. # 0035-0036). 
Yamada, however, does not expressly disclose a charge chip and in response to a temperature of the charge pump chip being higher than the set threshold, and turning off the charge chip when temperature is higher than the threshold.
 Wu discloses, on the other hand, discloses a charge chip and in response to a temperature of the charge pump chip being higher than the set threshold, and turning off the charge chip when temperature is higher than the threshold (Para. # 0012: charge management chips jointly charge the battery and disperse heat and reduce the temperature; paragraph 0059: the chip 120 ensure that the temperature of the charge management chip 120 is not too high under the condition, obvious to set threshold, ensuring high power charging, and the battery 14 can be continuously charged).

    PNG
    media_image2.png
    451
    713
    media_image2.png
    Greyscale

Yamada and Wu are analogous art because they are from the same field of endeavor namely electronic apparatus and charging control method and providing safe battery charging.
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a charge chip and in response to a temperature of the charge pump chip or charge controlling chip that has control over, beside other elements, temperature to maintain a high charging temperature within a predetermined threshold limit to charging control method of  Yamada in view of the teachings of Wu for the benefit of protecting the rechargeable device, battery in this case, form overcharging current to avoid damage to the battery, and safely recharge the battery at high charging.
  With respect to claims 3- 4 and 12-13, the combined reference of Yamada and Wu disclose the charging control method/apparatus that is applied to the electronic device as described above, wherein switching any charge pump chip on the first circuit board with the temperature lower than the set threshold to the working state when the temperature of the 20charge pump chip in the working state on the first circuit board is higher than the set threshold, further comprises: switching any charge pump chip on the first circuit board with a temperature lower than the set threshold and any charge pump chip on the second circuit board with the temperature lower than the set threshold to the working state when a temperature of each of the charge pump chip in 25the working state on the first circuit board and the at least one charge pump chip in the working state on the second circuit board are higher than the set threshold (Para. # 0036, and 0038: The FETSW 190 is provided on a third charging path 196, which couples the first charging path 194 and the second charging path 195, to switch on/off (short-circuit/open) the third charging path 196. The FETSW 191 is provided on a charging path 195' included in the second charging path 195 and located between the coil 193 and a node 197 of the second charging 195 and the third charging 196).  
 With respect to claims 5 and 14-15, the combined reference of Yamada and Wu disclose the charging control method/apparatus that is applied to the electronic device as described above, wherein two charge pump chips are provided on the first circuit 16PIOE3203069USboard and two charge pump chips are provided on the second circuit board, the charge pump chips on the first circuit board and the second circuit board are respectively located at four vertices of a quadrilateral, and controlling one charge pump chip on the first circuit board and at least one charge pump chip on the second circuit board to simultaneously be in a working state, further 5comprises: controlling two charge pump chips located on a same diagonal of the quadrilateral to simultaneously be in the working state (Para. # 0035-0036).    
  With respect to claims 6-9 and 16-18, the combined reference of Yamada and Wu disclose the charging control method/apparatus that is applied to the electronic device as described above, wherein when the electronic device is in a screen-on charging state, controlling one charge pump chip on the first circuit board and at least one charge pump chip on 10the second circuit board to simultaneously be in the working state, further comprises: controlling the one charge pump chip on the first circuit board to simultaneously be in the working state with the at least two charge pump chips on the second circuit board (para. # 0033, and 0035-0036: when the temperature of the battery pack 180 exceeds a preset threshold, the thermal switch (TH) 187 reports a temperature abnormality to the MPU 189 by grounding a line coupled to the T terminal 182 (that is, by short-circuiting the line to a ground-level (0 V)) line. When the temperature of the battery pack 180 exceeds the preset threshold, the protection circuit 188 protects the first battery cell 185 and the second battery cell 186 by decoupling the first battery cell 185 and the second battery cell 186 from the ground-level (0 V) line based on an instruction signal from the MPU 189).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859